 



EXHIBIT 10.46

August 25, 2003

Jan Hughes
2027 Mezes Avenue
Belmont, CA 94002

Dear Jan:

Molecular Devices Corporation is pleased to confirm our verbal offer for the
salaried, exempt position of Director, IonWorks Product Development. In this
position you will report to John Senaldi. This offer is contingent upon the
successful completion of professional references and background check.

Your base salary will be $10,833.33 per month ($130,000.00 per annum) payable
semi-monthly on the 15th and last day of each month. You will also receive all
the employment benefits available to regular full-time employees of Molecular
Devices Corporation.

You will be eligible to receive 5,000 Incentive Stock Options subject to the
approval of the Molecular Devices Board of Directors. These options will vest in
accordance with the Company’s vesting schedule over a period of four (4) years,
and will be subject to the provisions of the Company’s 1995 Stock Option Plan as
amended.

Upon your start date, as a condition of employment, you will be required to sign
an Employee Confidentiality and Inventions Agreement (copy of agreement
attached). Please review this agreement carefully; if you have any questions
regarding this agreement, please feel free to call me.

This offer is made contingent upon your ability to provide proof of
identification and authorization to work in the United States. Upon employment
at Molecular Devices, you will be required to furnish such documentation as
described in the enclosed materials.

Additionally, this written offer constitutes all conditions and agreements of
Molecular Devices Corporation. Upon acceptance of this offer, please sign, date,
indicate your start date, and return this letter and the enclosed Application
Form to the Human Resources Department. However, if you have not responded to
this offer within five (5) days of receipt the offer will be withdrawn.

Jan, Molecular Devices Corporation is facing many exciting challenges as we
continue to grow. Your experience and talents will be strong additions to our
company. We are looking forward to having you join our team.

Sincerely,

MOLECULAR DEVICES CORPORATION

/s/ Patricia Sharp

Patricia Sharp
VP Human Resources

PS/ks

Attachments

     
Accepted:
  /s/ Jan Hughes

 

--------------------------------------------------------------------------------

Date: 8/27/03
Start Date: 9/15/03

 